DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/01/2021. As directed by the amendment: claims 1-3 have been amended; claims 12-14 have been canceled; and no new claims have been added. Thus, claims 1-11, 15-22 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 7-17 of the appeal brief filed 07/19/2021 that the presently claimed vertical arrangement of weighing and heating pans are not arbitrary design consideration because the presently claimed vertical arrangement of weighing and heating pans is required to ensure an error-free inflow and outflow. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al. (US 2007/0276328).
Regarding claim 1, Childers discloses
A peritoneal dialysis machine (10, fig. 1 and par. 0055) comprising at least one machine housing (42/44) supported on a machine housing stand (12), at least one weighing cell (80) arranged in or at the machine housing (42/44, see annotated fig. 1 below), at least one heating pan (30), a plurality of solution bags (24a/24b) arranged in said heating pan (30) with no heating bag being present into which liquid draining from the solution bags runs (see figs. 1-3 and pars. 0055-0058), at least one hose set (26a/26b) which is connected to the solution bags (24a/24b), a weighing device (80) having at least one weighing pan (80), and at least one holding apparatus (see annotated fig. 1 below) connecting said weighing pan (80) to said weighing cell (84), said at least one holding apparatus (see annotated fig. 1 below) including at least one rod assembly (see annotated fig. 1 below) which is located at a rear side of the machine housing (42/44) remote from a front side of said machine housing (42/44) (see annotated fig. 1 below). 

    PNG
    media_image1.png
    720
    677
    media_image1.png
    Greyscale

Childers is silent about wherein the weighing pan is arranged at a height of <20 cm above a floor on which the peritoneal dialysis machine stands, and wherein a spacing between the weighing pan and the heating pan in the vertical direction is in a range between 80 cm and 1.2 m.
However, Childers discloses stand 12 being an adjustable stand (see fig. 1 and par. 0055) wherein the adjustable stand 12 includes an inner tube 14 and an outer tube 16, wherein the inner tube 14 is sized to slide within the outer tube 16 such that the patient or caregiver sets the overall height of stand 12 to a desirable position (par. 0055), wherein solution bags 24a/24b should be set via tubes 14 and 16 and locking device 18 to be at a minimum head height distance above the patient’s peritoneal cavity, such as 3ft. (0.9m) above the peritoneal cavity (see par. 0081) such that the dialysate will be gravity fed to the patient (par. 0081); and wherein the gravity fed flow of dialysate will reach over 200 ml/min and could reach as high as 300 ml/min (par. 0081). Childers also discloses spent fluid entering inlet 62a tends to fall via gravity to the bottom of drain container 60 and fill the drain container upwardly (par. 0062). 
Childers discloses that the height between the heating pan and the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient (par. 0081) and also the height between the patient and the weighing pan needs to be optimized so that the spent dialysate will be gravity drained out of the patient (par. 0062). Therefore, the height between the heating pan and the patient, the height between the patient and the weighing pan, and also the height between the heating pan and the weighing pan are disclosed to be result effective variables in that changing the heights affect the gravity flow of the dialysate into and out of the patient. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Childers’ device by making the weighing pan at a height of <20 cm above a floor, and making the spacing between the weighing pan and the heating pan in the vertical direction in a range between 80 cm and 1.2 m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Regarding claim 2, Childers discloses
A peritoneal dialysis machine (10, fig. 1 and par. 0055) comprising a machine housing (42/44) supported on a machine housing stand (12), at least one weighing cell (84) arranged in or at the machine housing (42/44, see annotated fig. 1 above), at least one holding apparatus (see annotated fig. 1 above), at least one weighing device (80) having at least one weighing pan (80) into2U.S. Application No.: P75658US0Attorney Docket No. 15/752,104 which at least one receiving bag (60) is arranged for receiving draining dialysate (see fig. 2 and par. 0065), at least one heating pan (30), and at least one hose set (58) which is connected to the at least one receiving bag (60), said at least one receiving bag not being in fluid communication with a waste bag in which the drained dialysate is collected, but rather said at least one receiving bag itself forming the waste bag (see fig. 1), said weighing pan (80) being connected via said at least one holding apparatus (see annotated fig. 1 above) to said at least one weighing cell (84), and said at least one holding apparatus (see annotated fig. 1 above) including at least one rod assembly (see annotated fig. 1 above) which is located at a rear side of the machine housing (42/44) remote from a front side of said machine housing (42/44) (see annotated fig. 1 above).
Childers is silent about wherein the weighing pan is arranged at a height of <20 cm above a floor on which the peritoneal dialysis machine stands, and wherein a spacing between the weighing pan and the heating pan in the vertical direction is in a range between 80 cm and 1.2 m.
However, Childers discloses stand 12 being an adjustable stand (see fig. 1 and par. 0055) wherein the adjustable stand 12 includes an inner tube 14 and an outer tube 16, wherein the inner tube 14 is sized to slide within the outer tube 16 such that the patient or caregiver sets the overall height of stand 12 to a desirable position (par. 0055), wherein solution bags 24a/24b should be set via tubes 14 and 16 and locking device 18 to be at a minimum head height distance above the patient’s peritoneal cavity, such as 3ft. (0.9m) above the peritoneal cavity (see par. 0081) such that the dialysate will be gravity fed to the patient (par. 0081); and wherein the gravity fed flow of dialysate will reach over 200 ml/min and could reach as high as 300 ml/min (par. 0081). Childers also discloses spent fluid entering inlet 62a tends to fall via gravity to the bottom of drain container 60 and fill the drain container upwardly (par. 0062). 
Childers discloses that the height between the heating pan and the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient (par. 0081) and also the height between the patient and the weighing pan needs to be optimized so that the spent dialysate will be gravity drained out of the patient (par. 0062). Therefore, the height between the heating pan and the patient, the height between the patient and the weighing pan, and also the height between the heating pan and the weighing pan are disclosed to be result effective variables in that changing the heights affect the gravity flow of the dialysate into and out of the patient. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Childers’ device by making the weighing pan at a height of <20 cm above a floor, and making the spacing between the weighing pan and the heating pan in the vertical direction in a range between 80 cm and 1.2 m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Childers discloses
The peritoneal dialysis machine in accordance with claim 2, wherein the peritoneal dialysis machine further comprises a plurality of solution bags (24a/24b) and at least one hose set (26a/26b) which is connected to the solution bags (see fig. 1), the plurality of solution bags (24a/24b) being arranged in the heating pan (30); and no heating bag being present into which liquid draining from the solution bags runs (see figs. 1-3 and pars. 0055-0058).
Regarding claim 4, Childers discloses
The peritoneal dialysis machine in accordance with claim 1, wherein the peritoneal dialysis machine does not have an IV pole to which solution bags are fastened (Examiner notes: see fig. 1, the solution bags 24a/24b are placed within the heating pan 30. Therefore, 24a/24b are directly fastened to the heating pan 30, but not directly fastened to an IV pole).
Regarding claim 5, Childers discloses
The peritoneal dialysis machine in accordance with claim 1, wherein the peritoneal dialysis machine has at least one IV pole to which one or more solution bags are fastened (Examiner notes: see fig. 1, the solution bags 24a/24b are placed within the heating pan 30 wherein the heating pan is supported by tubes 14/16. Therefore, 24a/24b are indirectly fastened to tubes/pole 14/16).
Regarding claim 6, Childers discloses
The peritoneal dialysis machine in accordance with claim 1, wherein the heating pan (30) is arranged above the machine housing (42/44) and is directly connected to the machine housing (see fig. 1, 30 is connected to the machine housing 42/44 via tubes 14/16).
Regarding claim 7, Childers discloses
The peritoneal dialysis machine in accordance with claim 1, wherein the solution bags (24a/24b) are arranged above one another and/or next to one another in the heating pan (30) (see fig. 1, 24a and 24b are arranged above one another).
Regarding claim 16, Childers discloses
The peritoneal dialysis machine in accordance with claim 1, wherein the peritoneal dialysis machine is configured with a U-shaped pedestal, and/or the peritoneal dialysis machine has a total height of <1.2 m (Examiner notes: since claim 16 includes the language “and/or” in line 2, either the claimed limitation “the peritoneal dialysis machine Is configured with a U-shaped pedestal” or the claimed limitation “the peritoneal dialysis machine has a total height of <1.2m” is not positively required in the claim. Therefore, Examiner interpreted that the second limitation is required but not the first limitation).
Childers is silent about the peritoneal dialysis machine having a total height of <1.2 m.
However, Childers discloses stand 12 being an adjustable stand (see fig. 1 and par. 0055) wherein the adjustable stand 12 includes an inner tube 14 and an outer tube 16, wherein the inner tube 14 is sized to slide within the outer tube 16 such that the patient or caregiver sets the overall height of stand 12 to a desirable position (par. 0055). Childers also discloses the height between the solution bags and the patient should be adjusted so that the fresh dialysate will be gravity fed to the patient (par. 0081) and the height between the patient and the weighing pan should be adjusted so that the spent dialysate will be gravity drained from the patient (par. 0062). 
Childers discloses that the height between the heating pan and the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient (par. 0081) and also the height between the patient and the weighing pan needs to be optimized so that the spent dialysate will be gravity drained out of the patient (par. 0062). Therefore, the height between the heating pan and the patient, the height between the patient and the weighing pan, and also the overall height of the system are disclosed to be result effective variables in that changing the heights affect the gravity flow of the dialysate into and out of the patient. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Childers’ device by making the overall height of the system to be <1.2m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, Childers discloses
The peritoneal dialysis machine in accordance with claim 1, wherein the heating pan (30) and/or the weighing pan (80) has/have a base and side walls extending upwardly from the base (Examiner notes: see fig. 1, the heating pan 30 has a base for the solution bag 24b to rest on and 4 side walls to prevent the solution bag 24b to fall out, wherein one of the side walls is connected to the lid 32. See also fig. 1, the weighing pan 80 has a base for the drain container 60 to rest on and 2 side walls to prevent the drain container 60 to fall out), and wherein one or more of the side walls can be removed from the base or can be pivoted relative to the base (Examiner notes: see fig. 1, the side wall connected to lid 32 is pivoted relative to the base 34 of the heating pan 30).
Regarding claim 18, Childers discloses
The peritoneal dialysis machine in accordance with claim 1, wherein the hose set is configured as disposable; and/or in that the hose set has at least two connectors for the solution bags and a connector for connection to the patient line (Examiner notes: since claim 18 includes the language “and/or” in line 2, either the claimed limitation “the hose set is configured as disposable” or the claimed limitation “the hose set has at least two connectors for the solution bags and a connector for connection to the patient line” is not positively required in the claim. Therefore, Examiner interpreted that the second limitation is required but not the first limitation. See fig. 2, the hose set 26a/26b has two connectors wherein each connector connects the hose set to each solution bag. The hose set also has a connector connecting to the patient peritoneal cavity, par. 0015).
Regarding claim 19, Childers discloses the peritoneal dialysis machine in accordance with claim 1, as set forth above, except for wherein the hose set has a total length of 3 m to 4.5 m.
However, Childers discloses stand 12 being an adjustable stand (see fig. 1 and par. 0055) wherein the adjustable stand 12 includes an inner tube 14 and an outer tube 16, wherein the inner tube 14 is sized to slide within the outer tube 16 such that the patient or caregiver sets the overall height of stand 12 to a desirable position (par. 0055), wherein solution bags 24a/24b should be set via tubes 14 and 16 and locking device 18 to be at a minimum head height distance above the patient’s peritoneal cavity, such as 3ft. (0.9m) above the peritoneal cavity (see par. 0081) such that the dialysate will be gravity fed to the patient (par. 0081); and wherein the gravity fed flow of dialysate will reach over 200 ml/min and could reach as high as 300 ml/min (par. 0081). Childers also discloses spent fluid entering inlet 62a tends to fall via gravity to the bottom of drain container 60 and fill the drain container upwardly (par. 0062). 
Childers discloses that the height between the heating pan and the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient (par. 0081) and also the height between the patient and the weighing pan needs to be optimized so that the spent dialysate will be gravity drained out of the patient (par. 0062). Therefore, Childers discloses the length of the hose set from the solution bags to the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient and also the length of the hose set from the patient to the drain container needs to be optimized so that the spent dialysate will be gravity drained out of the patient. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the length of the hose set to be 3m to 4.5m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Childers discloses
The peritoneal dialysis machine in accordance with claim 1, wherein the hose set (26a/26b) has first line sections which extend from connectors for the solution bags to a branching piece (Examiner notes: see fig. 2, 26a extends from connector of solution bag 24a to 50. See fig. 2, 26b extends from connector of solution bag 24b to 50), wherein a second line section is connected to the branching piece and extends from the branching piece to the connector for a receiving bag or for one or more lines connected thereto (Examiner notes: see fig. 2, 58 extends from 50 to 60), and wherein a third line section is connected to the branching piece and extends from the branching piece to a connector for the patient line (Examiner notes: see fig. 2 and par. 0015, 56 extends from 50 to connector from the patient).
 Childers is silent about wherein the first line sections each have a length in the range from 50 cm to 80 cm, wherein the second line section has a length in the range from 25 cm to 45 cm, and wherein the third line section has a length in the range from 1.9 m to 2.2 m.
However, Childers discloses stand 12 being an adjustable stand (see fig. 1 and par. 0055) wherein the adjustable stand 12 includes an inner tube 14 and an outer tube 16, wherein the inner tube 14 is sized to slide within the outer tube 16 such that the patient or caregiver sets the overall height of stand 12 to a desirable position (par. 0055), wherein solution bags 24a/24b should be set via tubes 14 and 16 and locking device 18 to be at a minimum head height distance above the patient’s peritoneal cavity, such as 3ft. (0.9m) above the peritoneal cavity (see par. 0081) such that the dialysate will be gravity fed to the patient (par. 0081); and wherein the gravity fed flow of dialysate will reach over 200 ml/min and could reach as high as 300 ml/min (par. 0081). Childers also discloses spent fluid entering inlet 62a tends to fall via gravity to the bottom of drain container 60 and fill the drain container upwardly (par. 0062).
Childers discloses that the height between the heating pan and the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient (par. 0081) and also the height between the patient and the weighing pan needs to be optimized so that the spent dialysate will be gravity drained out of the patient (par. 0062). Therefore, Childers discloses the length of the hose set from the solution bags to the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient and also the length of the hose set from the patient to the drain container needs to be optimized so that the spent dialysate will be gravity drained out of the patient. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the length of the hose set such that the length of the first line section from 50cm to 80cm, the length of the second line section from 25cm to 45cm, and the length of the third line section from 1.9m to 2.2m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Childers discloses
The peritoneal dialysis machine in accordance with claim 1, wherein the hose set is not connected to a heating bag and wherein the hose set is not connected to a weighing bag from which consumed dialysate runs into a waste bag (Examiner notes: see fig. 1, the hose set is connected only to the solution bags 24a/24b and to the weighing/waste bag 60, there is no heating bag and no extra waste bag in the system).

Claim(s) 1-2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadson et al. (US 5,141,492) in view of Childers et al. (US 2007/0276328).
Regarding claim 1, Dadson discloses
A peritoneal dialysis machine (figs. 2-3) comprising at least one machine housing (116, figs. 3-5 and col. 7 lines 15-50) supported on a machine housing stand (100, fig. 3 and col. 7 lines 15-23), at least one heating pan (74, fig. 2 and col. 5 line 65. See also fig. 3 and col. 7 lines 5-14), a plurality of solution bags (72, fig. 2 and col. 5 lines 63-65. See also fig. 3 and col. 7 lines 5-14) arranged in said heating pan (74) with no heating bag being present into which liquid draining from the solution bags runs (see figs. 2-3, col. 5 lines 63-65, col. 7 lines 5-14), at least one hose set (76/78/80/82/84/86, fig. 2 and col. 5 line 68 to col. 6 line 4) which is connected to the solution bags (72), a weighing device (col. 6 lines 28-43).
Regarding claim 1, Dadson discloses the system as set forth above, except for at least one weighing cell arranged in or at the machine housing, and the weighing device having at least one weighing pan, and at least one holding apparatus connecting said weighing pan to said weighing cell, said at least one holding apparatus including at least one rod assembly which is located at a rear side of the machine housing remote from a front side of said machine housing, wherein the weighing pan is arranged at a height of <20 cm above a floor on which the peritoneal dialysis machine stands, and wherein a spacing between the weighing pan and the heating pan in the vertical direction is in a range between 80 cm and 1.2 m.
However, Childers teaches a peritoneal dialysis machine (10, fig. 1 and par. 0055) comprising at least one weighing cell (84, par. 0069) arranged in or at the machine housing (housing of 42/44, see fig. 1), and the weighing device (80) having at least one weighing pan (see annotated fig. 1 below), and at least one holding apparatus (see annotated fig. 1 below) connecting said weighing pan (see annotated fig. 1 below) to said weighing cell (84), said at least one holding apparatus (see annotated fig. 1 below) including at least one rod assembly (see annotated fig. 1 below) which is located at a rear side of the machine housing remote from a front side of said machine housing (see annotated fig. 1 below).

    PNG
    media_image1.png
    720
    677
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dadson’s system by adding a weighing pan, a holding apparatus, and a weighing cell, as taught by Childers, for the purpose of providing support for the drain container and providing accurate measurements of the spent fluid (par. 0069 of Childers).
Dadson in view of Childers is silent about wherein-the weighing pan is arranged at a height of <20 cm above a floor on which the peritoneal dialysis machine stands, and wherein a spacing between the weighing pan and the heating pan in the vertical direction is in a range between 80 cm and 1.2 m.
However, Childers teaches stand 12 being an adjustable stand (see fig. 1 and par. 0055) wherein the adjustable stand 12 includes an inner tube 14 and an outer tube 16, wherein the inner tube 14 is sized to slide within the outer tube 16 such that the patient or caregiver sets the overall height of stand 12 to a desirable position (par. 0055), wherein solution bags 24a/24b should be set via tubes 14 and 16 and locking device 18 to be at a minimum head height distance above the patient’s peritoneal cavity, such as 3ft. (0.9m) above the peritoneal cavity (see par. 0081) such that the dialysate will be gravity fed to the patient (par. 0081); and wherein the gravity fed flow of dialysate will reach over 200 ml/min and could reach as high as 300 ml/min (par. 0081). Childers also teaches spent fluid entering inlet 62a tends to fall via gravity to the bottom of drain container 60 and fill the drain container upwardly (par. 0062).
Childers teaches that the height between the heating pan and the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient (par. 0081) and also the height between the patient and the weighing pan needs to be optimized so that the spent dialysate will be gravity drained out of the patient (par. 0062). Therefore, the height between the heating pan and the patient, the height between the patient and the weighing pan, and also the height between the heating pan and the weighing pan are disclosed to be result effective variables in that changing the heights affect the gravity flow of the dialysate into and out of the patient. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Dadson’s device by making the weighing pan at a height of <20 cm above a floor, and making the spacing between the weighing pan and the heating pan in the vertical direction in a range between 80 cm and 1.2 m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Dadson discloses
A peritoneal dialysis machine (figs. 2-3) comprising a machine housing (116, figs. 3-5 and col. 7 lines 15-50) supported on a machine housing stand (100, fig. 3 and col. 7 lines 15-23), at least one weighing device (col. 6 lines 28-43) into which at least one receiving bag (70, fig. 2) is arranged for receiving draining dialysate (see fig. 2 and col. 5 lines 62-63 and col. 6 lines 28-43), and at least one hose set (78, fig. 2) which is connected to the at least one receiving bag (70), said at least one receiving bag not being in fluid communication with a waste bag in which the drained dialysate is collected, but rather said at least one receiving bag itself forming the waste bag (see fig. 2 and col. 5 lines 34-56). 
Regarding claim 2, Dadson discloses the system as set forth above, except for at least one weighing cell arranged in or at the machine housing, at least one holding apparatus, at least one weighing pan wherein said weighing pan being connected via said at least one holding apparatus to said at least one weighing cell, and said at least one holding apparatus including at least one rod assembly which is located at a rear side of the machine housing remote from a front side of said machine housing, wherein the weighing pan is arranged at a height of <20 cm above a floor on which the peritoneal dialysis machine stands, and wherein a spacing between the weighing pan and the heating pan in the vertical direction is in a range between 80 cm and 1.2 m.
However, Childers teaches a peritoneal dialysis machine (10, fig. 1 and par. 0055) comprising at least one weighing cell (84, par. 0069) arranged in or at the machine housing (housing of 42/44, see fig. 1), and the weighing device (80) having at least one weighing pan (see annotated fig. 1 below), and at least one holding apparatus (see annotated fig. 1 below) connecting said weighing pan (see annotated fig. 1 below) to said weighing cell (84), said at least one holding apparatus (see annotated fig. 1 below) including at least one rod assembly (see annotated fig. 1 below) which is located at a rear side of the machine housing remote from a front side of said machine housing (see annotated fig. 1 below).

    PNG
    media_image1.png
    720
    677
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dadson’s system by adding a weighing pan, a holding apparatus, and a weighing cell, as taught by Childers, for the purpose of providing support for the drain container and providing accurate measurements of the spent fluid (par. 0069 of Childers).
Dadson in view of Childers is silent about wherein-the weighing pan is arranged at a height of <20 cm above a floor on which the peritoneal dialysis machine stands, and wherein a spacing between the weighing pan and the heating pan in the vertical direction is in a range between 80 cm and 1.2 m.
However, Childers teaches stand 12 being an adjustable stand (see fig. 1 and par. 0055) wherein the adjustable stand 12 includes an inner tube 14 and an outer tube 16, wherein the inner tube 14 is sized to slide within the outer tube 16 such that the patient or caregiver sets the overall height of stand 12 to a desirable position (par. 0055), wherein solution bags 24a/24b should be set via tubes 14 and 16 and locking device 18 to be at a minimum head height distance above the patient’s peritoneal cavity, such as 3ft. (0.9m) above the peritoneal cavity (see par. 0081) such that the dialysate will be gravity fed to the patient (par. 0081); and wherein the gravity fed flow of dialysate will reach over 200 ml/min and could reach as high as 300 ml/min (par. 0081). Childers also teaches spent fluid entering inlet 62a tends to fall via gravity to the bottom of drain container 60 and fill the drain container upwardly (par. 0062).
Childers teaches that the height between the heating pan and the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient (par. 0081) and also the height between the patient and the weighing pan needs to be optimized so that the spent dialysate will be gravity drained out of the patient (par. 0062). Therefore, the height between the heating pan and the patient, the height between the patient and the weighing pan, and also the height between the heating pan and the weighing pan are disclosed to be result effective variables in that changing the heights affect the gravity flow of the dialysate into and out of the patient. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Dadson’s device by making the weighing pan at a height of <20 cm above a floor, and making the spacing between the weighing pan and the heating pan in the vertical direction in a range between 80 cm and 1.2 m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Dadson in view of Childers discloses the peritoneal dialysis machine in accordance with claim 1, 
Dadson further discloses wherein said peritoneal dialysis machine is a gravimetrically operating peritoneal dialysis machine that has no pumps for the conveying of solutions (see abstract, col. 3 lines 38-62, col. 5 lines 31-34).

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobue et al. (US 2009/0009179) in view of Childers et al. (US 2007/0276328).
Regarding claim 1, Sobue discloses 
A peritoneal dialysis machine (10, fig. 2, pars. 0004 and 0008) comprising at least one machine housing (12), at least one heating pan (40, par. 0050), a plurality of solution bags (22/24, fig. 2 and 4A) arranged in said heating pan (40) with no heating bag being present into which liquid draining from the solution bags runs (see fig. 2, the solution bags 22/24 are placed within the heating pan 40), at least one hose set (32, fig. 2) which is connected to the solution bags (22/24).
Regarding claim 1, Sobue discloses the system as set forth above, except for a machine housing stand, at least one weighing cell arranged in or at the machine housing, and a weighing device having at least one weighing pan, and at least one holding apparatus connecting said weighing pan to said weighing cell, said at least one holding apparatus including at least one rod assembly which is located at a rear side of the machine housing remote from a front side of said machine housing, wherein the weighing pan is arranged at a height of <20 cm above a floor on which the peritoneal dialysis machine stands, and wherein a spacing between the weighing pan and the heating pan in the vertical direction is in a range between 80 cm and 1.2 m.
However, Childers teaches a peritoneal dialysis machine (10, fig. 1 and par. 0055) comprising at least one weighing cell (84, par. 0069) arranged in or at the machine housing (housing of 42/44, see fig. 1), and the weighing device (80) having at least one weighing pan (see annotated fig. 1 below), and at least one holding apparatus (see annotated fig. 1 below) connecting said weighing pan (see annotated fig. 1 below) to said weighing cell (84), said at least one holding apparatus (see annotated fig. 1 below) including at least one rod assembly (see annotated fig. 1 below) which is located at a rear side of the machine housing remote from a front side of said machine housing (see annotated fig. 1 below).

    PNG
    media_image1.png
    720
    677
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sobue’s system by adding a weighing pan, a holding apparatus, and a weighing cell, as taught by Childers, for the purpose of providing support for the drain container and providing accurate measurements of the spent fluid (par. 0069 of Childers).
Sobue in view of Childers is silent about wherein-the weighing pan is arranged at a height of <20 cm above a floor on which the peritoneal dialysis machine stands, and wherein a spacing between the weighing pan and the heating pan in the vertical direction is in a range between 80 cm and 1.2 m.
However, Childers teaches stand 12 being an adjustable stand (see fig. 1 and par. 0055) wherein the adjustable stand 12 includes an inner tube 14 and an outer tube 16, wherein the inner tube 14 is sized to slide within the outer tube 16 such that the patient or caregiver sets the overall height of stand 12 to a desirable position (par. 0055), wherein solution bags 24a/24b should be set via tubes 14 and 16 and locking device 18 to be at a minimum head height distance above the patient’s peritoneal cavity, such as 3ft. (0.9m) above the peritoneal cavity (see par. 0081) such that the dialysate will be gravity fed to the patient (par. 0081); and wherein the gravity fed flow of dialysate will reach over 200 ml/min and could reach as high as 300 ml/min (par. 0081). Childers also teaches spent fluid entering inlet 62a tends to fall via gravity to the bottom of drain container 60 and fill the drain container upwardly (par. 0062).
Childers teaches that the height between the heating pan and the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient (par. 0081) and also the height between the patient and the weighing pan needs to be optimized so that the spent dialysate will be gravity drained out of the patient (par. 0062). Therefore, the height between the heating pan and the patient, the height between the patient and the weighing pan, and also the height between the heating pan and the weighing pan are disclosed to be result effective variables in that changing the heights affect the gravity flow of the dialysate into and out of the patient. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Sobue’s device by making the weighing pan at a height of <20 cm above a floor, and making the spacing between the weighing pan and the heating pan in the vertical direction in a range between 80 cm and 1.2 m as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobue et al. (US 2009/0009179) in view of Childers et al. (US 2007/0276328) in further view of Keeley (US 2007/0287966).
Regarding claim 9, Sobue in view of Childers discloses a peritoneal dialysis machine in accordance with claim 1, as set forth above, except for wherein the hose set is configured such that it is simultaneously connected to at least two solution bags of different contents such that a mixed solution can be prepared. 
Sobue only discloses two solution bags with different contents such that the contents are mixed prior to deliver to the patient.
However, Keeley teaches a system (fig. 2) comprising two solution bags (46/48) and a hose set (62/64/136) wherein the hose set (62/64/136) is configured such that it is simultaneously connected to at least two solution bags (46/48) of different contents such that a mixed solution can be prepared (see figs. 2-3 and par. 0038).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the solution bags and the hose set of Sobue’s system such that the solution bags are separated by a divider (as taught by the divider 44 of Keeley) and the hose set is simultaneously connected to the two solution bags to prepare a mixed solution, as taught by Keeley, for the purpose of providing sufficient structure to allow easy mixing procedure (par. 0005 by Keeley).

Claim(s) 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobue et al. (US 2009/0009179) in view of Childers et al. (US 2007/0276328) in further view of Lee et al. (US 2009/0299273)
Regarding claim 10, Sobue in view of Childers discloses a peritoneal dialysis machine in accordance with claim 1, as set forth above, except for wherein the hose set is arranged such that the hose set only cooperates with exactly one fluid control valve of the peritoneal dialysis machine between a connector or connectors for at least one of said solution bags and the end of the hose set by which it is connected to the patient line.
However, Lee teaches a system (fig. 3) comprising a dialysis container (51) connected to the patient wherein the hose set (59/56) only cooperates with exactly one fluid control valve (55) of the peritoneal dialysis machine between the connector or connectors for at least one of solution bags (51) and the end of the hose set by which it is connected to the patient line (see fig. 3 and par. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sobue’s system by adding a fluid control valve, as taught by Lee, for the purpose of providing restriction to fluid flow when needed.
Regarding claim 15, Sobue in view of Childers and Keeley,
Sobue is silent about the at least one fluid control valve is located at the machine housing of the peritoneal dialysis machine.
However, Childers teaches a system comprising a machine housing (40, fig. 1) with a multi-way valve assembly (50) wherein the multi-way valve assembly is located at the machine housing (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sobue’s system to have the modified valve to be located at the machine housing, as taught by Childers, for the purpose of increasing the ease of use for the operator.
Claim(s) 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadson et al. (US 5,141,492) in view of Childers et al. (US 2007/0276328) in further view of Lee et al. (US 2009/0299273).
Regarding claim 11, Dadson in view of Childers discloses the peritoneal dialysis machine in accordance with claim 2, wherein the hose set is arranged such that the hose set only cooperates with exactly one drainage control valve of the peritoneal dialysis machine between the end of the hose set by which is connected to the patient line and a connector for the receiving bag.
However, Lee teaches a system (fig. 3) comprising a dialysis container (51) connected to the patient and a drain container (52) connected to the patient (see fig. 3) wherein the hose set (59/56) only cooperates with exactly one drainage control valve (58) of the peritoneal dialysis machine between the end of the hose set by which is connected to the patient line and a connector for the receiving bag (52) (see fig. 3 and par. 0046).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dadson’s system by adding a drainage control valve, as taught by Lee, for the purpose of allowing user to exchange the drain container when needed.
Regarding claim 22, Dadson in view of Childers discloses the peritoneal dialysis machine in accordance with claim 2, as set forth above, except for wherein at least one drainage control valve is located at least one machine housing support and is positioned between an end of the hose set connected to the patient line and a connector for the receiving bag, said drainage control valve being located at a height of 30 cm to 60 cm above a floor on which the peritoneal dialysis machine stands.
However, Lee teaches a system (fig. 3) comprising a dialysis container (51) connected to the patient and a drain container (52) connected to the patient (see fig. 3) wherein the hose set (59/56) only cooperates with a drainage control valve (58) of the peritoneal dialysis machine between the end of the hose set by which is connected to the patient line and a connector for the receiving bag (52) (see fig. 3 and par. 0046).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dadson’s system by adding a drainage control valve, as taught by Lee, for the purpose of allowing a user to exchange the drain container when needed.
Regarding claim 22, Dadson in view of Childers and Lee is silent about the drainage control valve being located at a height of 30 cm to 60 cm above a floor on which the peritoneal dialysis machine stands.
However, Childers teaches stand 12 being an adjustable stand (see fig. 1 and par. 0055) wherein the adjustable stand 12 includes an inner tube 14 and an outer tube 16, wherein the inner tube 14 is sized to slide within the outer tube 16 such that the patient or caregiver sets the overall height of stand 12 to a desirable position (par. 0055), wherein solution bags 24a/24b should be set via tubes 14 and 16 and locking device 18 to be at a minimum head height distance above the patient’s peritoneal cavity, such as 3ft. (0.9m) above the peritoneal cavity (see par. 0081) such that the dialysate will be gravity fed to the patient (par. 0081); and wherein the gravity fed flow of dialysate will reach over 200 ml/min and could reach as high as 300 ml/min (par. 0081). Childers also teaches spent fluid entering inlet 62a tends to fall via gravity to the bottom of drain container 60 and fill the drain container upwardly (par. 0062).
Childers teaches that the height between the heating pan and the patient needs to be optimized so that the fresh dialysate will be gravity fed to the patient (par. 0081) and also the height between the patient and the weighing pan needs to be optimized so that the spent dialysate will be gravity drained out of the patient (par. 0062). Therefore, the height between the heating pan and the patient, the height between the patient and the weighing pan, the height between the heating pan and the weighing pan, and also the height between the drainage control valve and the floor are disclosed to be result effective variables in that changing the heights affect the gravity flow of the dialysate into and out of the patient. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dadson’s device by making the height of the drainage control valve to be 30cm to 60cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783